     Case 2:20-cr-00156-RFB-DJA Document 127 Filed 09/09/20 Page 1 of 5




1
     WILLIAM H. BROWN, ESQ. (7623)
     BROWN MISHLER, PLLC
2    911 N. Buffalo Dr., Ste. 202
3    Las Vegas, Nevada 89128
     Tel: (702) 816-2200
4
     Email: WBrown@BrownMishler.com
5    Attorney for Defendant
     Pedro Montalvo
6

7                         UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
8

9     UNITED STATES OF AMERCIA,                         2:20-cr-00156-RFB-DJA
10
                         Plaintiff,                  UNOPPOSED MOTION TO
11    vs.                                               ALLOW TRAVEL
12
      ADALI ARNULFO ESCALANTE-
13    TRUJILLO, et al.,
14
                         Defendants.
15

16
            Certification: This motion is timely filed.
17

18          Comes now the defendant, Pedro Montalvo, by and through his counsel
19
     of record, William Brown, of BROWN MISHLER, PLLC, and hereby moves
20
     this court for permission to travel to California on various dates for court-
21

22   approved visitation with his children. This request is based on the Points and
23
     Authorities attached hereto.
24

25          Dated: September 8, 2020              By /s/ William H. Brown
                                                  WILLIAM H. BROWN
26                                                Attorney for Pedro Montalvo
27

28




                                              1
     Case 2:20-cr-00156-RFB-DJA Document 127 Filed 09/09/20 Page 2 of 5




1
                                MEMORANDUM OF
                             POINTS AND AUTHORITIES
2

3
           Defendant Pedro Montalvo’s pretrial release conditions forbid out-of-
4

5    state travel and Montalvo therefore seeks permission from the Court to travel
6
     California for court-approved visitation with his children pursuant to a
7
     California custody order following a custody hearing on August 19, 2020. The
8

9    dates of visitation (and requested dates of travel) are:
10
              1. Sept. 18th-21st;
11

12
              2. Oct. 2nd-5th;

13            3. Oct.16th-19th;
14
              4. Nov. 6th-9th;
15

16            5. Nov. 20th-23rd;
17
              6. Dec. 4th-7th; and
18
              7. Dec. 18th-21st.
19

20         The defense has communicated with Montalvo’s Pretrial Services
21
     Officer, and the government, and neither opposes this request.
22

23
            Dated: September 8, 2020             By /s/ William H. Brown
                                                 WILLIAM H. BROWN
24                                               Attorney for Pedro Montalvo
25

26

27

28




                                             2
     Case 2:20-cr-00156-RFB-DJA Document 127 Filed 09/09/20 Page 3 of 5




1
                    CERTIFICATE OF ELECTRONIC SERVICE

2          The undersigned hereby certifies that he is an employee of BROWN
3    MISHLER, PLLC, and is a person of such age and discretion as to be
     competent to serve papers, and that on September 8, 2020 he served an
4    electronic copy of the above and foregoing UNOPPOSED MOTION TO
5    ALLOW TRAVEL by electronic service (ECF)
6
                                               /s/ William Brown
7                                              Employee of BROWN MISHLER,
8                                              PLLC

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           3
     Case 2:20-cr-00156-RFB-DJA Document 127 Filed 09/09/20 Page 4 of 5




1
     WILLIAM H. BROWN, ESQ. (7623)
     BROWN MISHLER, PLLC
2    911 N. Buffalo Dr., Ste. 202
3    Las Vegas, Nevada 89128
     Tel: (702) 816-2200
4
     Email: WBrown@BrownMishler.com
5    Attorney for Defendant
     Pedro Montalvo
6

7                        UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA
8

9     UNITED STATES OF AMERCIA,                      2:20-cr-00156-RFB-DJA
10
                        Plaintiff,                     ____________
                                                      [PROPOSED]
11    vs.                                        ORDER ALLOWING TRAVEL
12
      ADALI ARNULFO ESCALANTE-
13    TRUJILLO, et al.,
14
                        Defendants.
15

16

17
            Having considered defendant Pedro Montalvo’s unopposed motion for
18
     travel, it is hereby ordered that the motion is granted, such that Montalvo
19

20   may travel to California for child visitation on the following dates:
21
              1. Sept. 18th-21st;
22

23
              2. Oct. 2nd-5th;

24            3. Oct.16th-19th;
25
              4. Nov. 6th-9th;
26

27            5. Nov. 20th-23rd;
28
              6. Dec. 4th-7th; and


                                             1
     Case 2:20-cr-00156-RFB-DJA Document 127 Filed 09/09/20 Page 5 of 5




1
              7. Dec. 18th-21st.

2

3          Dated: September 9th
                            __, 2020.    ____________________________________
                                         RICHARD F. BOULWARE, II
4                                        UNITED STATES DISTRICT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           2
